Title: To George Washington from Major Henry Emanuel Lutterloh, 2 June 1777
From: Lutterloh, Henry Emanuel
To: Washington, George



at Bridgewater Township [N.J.]Mrs Van allstale the 2d June 1777.
Sir.

your Excelle. will be pleased to ex[c]use the Liberty I take in Sending this Plan. I called it a Legion formed of 13 Companys in case it should be called the Legion of the Congress! any Alteration Your Excelle. should think proper to order, I could soon make.

In case the Congress should not like the raising of such a Corps—I still wish to be Usefull to Your Excle. Army in any other Brange [branch], and as I have had the Department of a Quarter Master Generale in our Army abroad, I think, that with a Titul of a Colonell I could Serve, and introduce many Usefull Regulations, till an other opportunity offers. We had in our Army a standing Depots, Kept in a Secure place out of which all the Regiments were furnished with their Recruits (which were Trained & exercised for Service) as allso the bad & Seak [sick] horses were Kept & fed there and then Send to their Trains again when recovered. Such an Establishment Prince Ferdinand found Usefull & Necessary and a Colonell had the Command who exercised the Men with his officers and Kept all in order; and Deserters & Prisoners are lickwise Usefull to the Labour in that Department. We make never any objections to place a Foreigner in any Place if he is able to performe Usefull Service: The great Armys abroad could never exist if not the Gentlemen & Men out of other Countreys Served in them—if a Man does not his duty & Serves well, he is punished & Dismissed. I should have waited on Your Excelle. with this plan myself but my leg is So bad, & Swelled Such that I must beg pardon for writing, and also beg your Excelle. will be pleased to honour me with a Letter to the Congress—and Your future high protection and Friendship which I shall strife to Merit, Thro’ a faithfull Service for this Country, and have the honour to be with the profoundest Respects Your Excelle. Most obedient & most humble Servt

H. E. Lutterloh

